Citation Nr: 9932318	
Decision Date: 11/16/99    Archive Date: 11/29/99

DOCKET NO.  99-13 179	)	DATE
	)                                    
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. A. Mancini, Associate Counsel






INTRODUCTION

The veteran served on active duty from December 1967 until 
July 1969.  

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal of a 
February 1999 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO), located in Portland, 
Oregon. 


FINDING OF FACT

The veteran's service-connected PTSD is manifested by long-
term memory impairment; flattened affect; difficulty in 
establishing and maintaining effective work and social 
relationships; talkative speech; disturbances of motivation 
and mood; and sleep disturbances.  Suicidal ideation; 
obsessional rituals; illogical speech; persistent delusions; 
inability to perform daily living; and disorientation have 
not been identified as manifestations of the veteran's PTSD . 


CONCLUSION OF LAW

The schedular criteria for a rating in excess of 50 percent 
for PTSD have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 4.130, Diagnostic Code 9411 (1999). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to an evaluation in excess 
of 50 percent for PTSD.  In the interest of clarity, the 
Board will begin by discussing the relevant law and VA 
regulations.  The factual background of this case will then 
be reviewed, followed by an analysis of the veteran's claim.

Relevant law and VA regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (1999).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1999).  In determining the 
disability evaluation, the VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
based upon the assertions and issues raised in the record and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  
Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (1999), 
which require the evaluation of the complete medical history 
of the veteran's condition.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) ("the Court") held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability, such as in this case, was 
not limited to that reflecting the then current severity of 
the disorder.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999). 


The VA Schedule for Rating disabilities with respect to PTSD 
reads, in pertinent part, as follows:

100%  Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

70%  Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50%  Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

38 C.F.R. § 4.130, Diagnostic Code 9411 (1999). 
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996),  citing Gilbert v. Derwinski, supra, 1 Vet. 
App. at 54. 

Facts

An August 1967 pre-enlistment examination report and a July 
1969 discharge examination report were negative for any 
psychiatric diagnoses.  In July 1969, the veteran reported 
that he now had or had had nervous trouble.  

The veteran's claims file contains VA progress notes dated 
from December 1997 until December 1998.  A VA progress note 
dated in December 1997 indicated that the veteran reported 
that he had been not been employed in any "regular job" for 
the last two years, and last worked as a substitute teacher.  
He identified his difficulty in getting a job as one of the 
reasons for feeling depressed.  The veteran reported that his 
sleep, appetite, and energy levels were all okay, but that he 
felt depressed and did not enjoy things as in the past.  He 
indicated that he was living with and being supported by his 
stepfather.  The examiner diagnosed adjustment disorder with 
depressed mood.  

In January 1998, the veteran stated that he was not 
depressed, but that he had been waking up during the night in 
a cold sweat.  In February 1998, the veteran was noted to be 
extremely talkative, and hard to interrupt or redirect.  He 
reportedly talked about the Vietnam war, his separation from 
his wife in December 1996, and his previous work experiences.  
The veteran stated that he did not sleep much but believed he 
did not need much sleep, as he felt hyperactive.  The veteran 
reported and the examiner objectively noted that the veteran 
could not concentrate, his mind was racing, and he could not 
complete his thoughts.  The veteran reported that he visited 
other people with his stepfather.  He also reported that he 
was sad because he did not have a job.  The veteran denied 
feelings of wanting to die or suicidal ideation.  The veteran 
was noted to be alert, pleasant, and cooperative, with good 
eye contact and good hygiene.  The examiner noted that the 
veteran was extremely talkative with pressured speech, and 
that his thoughts were very circumstantial and occasionally 
difficult to follow.  His affect was noted to be bright, with 
no evidence of depression.  The examiner provided a diagnosis 
of probable hypomania and adjustment disorder with 
depression.  

An April 1998 progress note indicated that the veteran had 
been referred to a mental health clinic because of depressive 
symptoms, lack of interest, apathy and crying jags.  In April 
1998, the veteran indicated that his real problem was getting 
a job, although he reportedly became very defensive when the 
examiner discussed vocational rehabilitation.  The veteran 
reported hypervigilance, increased startle reaction, and mood 
lability since his service in Vietnam.  He complained of 
increased nightmares over the past several months.  He 
reported that his mood was more stable and that he was ready 
to continue his job search.  Upon examination, the VA 
examiner noted that the veteran's speech was cogent and that 
he strongly denied any suicidal or homicidal ideation.  The 
examiner diagnosed adjustment disorder with mixed emotional 
features.  

In May 1998, the veteran was evaluated at the Center for 
Holistic Therapy.  The examiner noted that the veteran was 
neat in appearance and anxious.  He was found to exhibit 
appropriate, though rapid speech; cohesive thought processes; 
normal memory function; appropriate affect; agitated and 
restless motor functions; and fair judgment.  He was noted to 
have some nightmares, and no homicidal or current suicidal 
ideation.  The veteran reported that he was in a cordial 
living relationship with his stepfather, and that he had no 
community involvement, other than a recently formed VA 
veterans' group.  He stated that he could barely use an 
adding machine when he returned to his job as a junior 
accountant, after serving in Vietnam.  He reported leaving a 
job after 18 years when the supervisor who "understood him" 
left that place of employment.  He stated that he was 
downsized from a trucking company.  The examiner reported 
that the veteran was apologetic about what he did in Vietnam 
and was eager for support from other veterans.  The examiner 
provided a Global Assessment of Functioning (GAF) score of 
49. 

In July 1998, the veteran reported outpatient treatment and 
attendance at a PTSD group, which he found to be a positive 
experience.  He reported his concern about depression, and 
lack of interest and energy.  The examiner provided a 
diagnosis of depressive disorder.  In August 1998, the 
veteran reported a positive response to the medication that 
he began taking in July.  He indicated that he felt better 
and was not crying as much.  He was reportedly very jumpy and 
described many episodes of ducking or dropping to the ground 
when he heard loud noises.  He indicated that he had night 
sweats.  The veteran stated that he was trying to find 
temporary employment, and took a test to become a census 
worker.  Upon examination, the veteran was found to be well-
groomed and feeling pretty good.  The examiner noted that the 
veteran used stilted speech, had a somewhat strained affect, 
and laughed uncontrollably at times.  He was found to have no 
homicidal or suicidal ideations.  The examiner diagnosed 
depressive disorder and PTSD symptoms.  

The veteran underwent a VA compensation and pension 
examination in October 1998 for PTSD.  He reported that upon 
his discharge from the military, he felt disoriented and had 
lack of initiative.  He indicated that he finally secured a 
job and stayed at that company for 18.5 years, where he rose 
to the position of general accounts manager.  The veteran 
indicated that during that time he experienced exaggerated 
startle reflex and jumping to the ground when he heard loud 
noises.  He reportedly quit that job because he could not 
work with the new boss.  The veteran reported that he next 
worked as an accountant at a trucking company for 9.5 years, 
but that he was down-sized from the company in 1994.  The 
veteran indicated that he next worked as a substitute 
teacher, but had trouble holding onto his job, because he and 
his wife were going through a divorce.  The veteran 
reportedly moved to Oregon to live with his stepfather in 
July 1996.  He held a job for 90 days but it did not work 
out.  At the time of the examination, the veteran was 
reportedly working as a temporary employee at the census 
bureau, although the job was to end the next day.  

During the VA examination, the veteran presented with 
subjective complaints to include intrusive thoughts about 
Vietnam on a weekly basis; poor sleep where he would awaken 
about three times per night; occasional nightmares and night 
sweats; occasional hypervigilance; exaggerated startle 
reflex; and weeping episodes.  The veteran reported that he 
chose not to get too close to people, and was somewhat 
isolated.  He denied problems with anger.  He indicated that 
he slept with loaded weapons nearby and engaged in behavior 
consistent with patrolling the area.  The veteran indicated 
that he felt no sense of future because he was 56 years of 
age and really had no job.  He indicated that he felt 
depressed and anxious, very much.  
He stated that he had trouble concentrating and felt that his 
short-term memory was okay, but his long-term memory was 
showing deterioration.  He denied suicidal or homicidal 
ideations, as well as psychotic symptoms and delusions.  He 
indicated that he engaged in several enjoyable activities.  

The VA examiner provided objective findings to include the 
veteran's neat appearance; a friendly and cooperative 
attitude; normal thought content, with no psychotic symptoms 
noted; clear orientation; some problems with remote memory, 
but not with short term memory; and fairly good insight and 
judgment.  The examiner provided a diagnosis of PTSD, 
chronic, moderate.  The examiner noted the veteran's 
inadequate social support group and occupational problems.  
The examiner provided a GAF score of 50.

A social survey was conducted by a social worker in October 
1998, subsequent to the compensation and pension examination.  
The social survey indicated that the veteran believed he was 
becoming more dysfunctional due to significant life problems 
that impacted his life over the past few years.  He stated 
that he was currently taking medication which seemed to help 
him, as he was not crying as much over little things and was 
somewhat more active.  He reported that many things were 
currently panicking him such as his living and money 
situations, no future, and his job situation.  The examiner 
noted the various jobs that the veteran held and lost 
throughout the years.  The veteran indicated that he could 
not handle his employment as a part-time accountant, as he 
had some problems getting along with authority figures 
because he did things his own way.  The examiner indicated 
suspicion that such problems happened quite a bit in various 
positions, and doubted that the veteran had much insight into 
his own role in these matters.  The veteran indicated that he 
got along well with his daughter and communicated with her 
over the telephone.  

Also in October 1998, the veteran indicated that he currently 
had two guns and thought about shooting an attorney that 
wronged him, but was not serious about that.  He indicated 
that he slept close to the guns which was normal because you 
never know what is going to happen.  The veteran reported 
some sense of hopelessness, but not suicidal or homicidal 
ideations.  The veteran indicated that he had recently 
purchased a kayak to go out on the water by himself.  He also 
indicated that he was treasurer of a local Vietnam veterans' 
group.  

The veteran stated that as a result of his experiences in 
Vietnam, he had an extremely exaggerated startle response.  
He recalled that at work he would "hit the deck" when geese 
would fly by, and that he would hit the ground when noises 
would sometimes ricochet off the wall.  He reported sleep 
disturbances where he would be up a minimum of three times 
per night and was constantly sweating or fighting something.  
He could not recall whether he had nightmares, although he 
occasionally experienced something in his surroundings that 
put him back in Vietnam. 

The veteran indicated that he would not commit suicide 
because his father did so, and that people blame themselves 
when something like that happens.  The examiner felt that the 
veteran might be at risk for suicide, however, given the 
family history and the downward progression in his life.  The 
veteran was noted to be extremely talkative and laughed a 
lot, sometimes inappropriately.  

The examiner noted that the veteran had flashbacks of Vietnam 
events which troubled the veteran a lot.  The examiner also 
noted that the veteran had significant levels of anxiety and 
panic, particularly when the veteran was not in control.  The 
examiner opined that the veteran was emotionally distant from 
other people and from his own feelings. The examiner 
indicated that the veteran distrusted authority figures and 
public institutions.  The examiner further indicated that the 
veteran's symptoms seemed to be escalating over time, but 
noted that the veteran had a good sense of responsibility.  

A November 1998 progress note indicated that the veteran had 
recently undergone a VA examination and had some anxiety 
about the process.  The examiner noted that the veteran was a 
little bit on edge and "kind of hyper" because he had been 
taken off his medication for three days prior to eye surgery.  
The veteran reported that he was looking for work but had not 
found anything he could do, where he would be comfortable 
around co-workers.  The veteran reported that he was still 
having night sweats approximately every other night and 
indicated that his mood was better.  He denied suicidal or 
homicidal ideation. 

In December 1998, an examiner noted that the veteran's mood 
remained stable and that his sleep was occasionally disrupted 
by nightmares.  The veteran's speech was noted to be relevant 
and goal directed, and his thoughts were found to be linear.  

Analysis

Initial matter-well groundedness of claim

Initially, the Board notes the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  When a veteran is awarded service connection for a 
disability and appeals the RO's initial rating determination, 
the claim continues to be well grounded as long as the claim 
remains open and the rating schedule provides for a higher 
rating.  See Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).

Upon the submission of a well-grounded claim, the VA has a 
duty to assist the veteran in developing the facts pertinent 
to his claim.  38 U.S.C.A. § 5107.  In the instant case, 
there is ample medical and other evidence of record, the 
veteran has been provided a recent VA examination, and there 
is no indication that there are additional records that have 
not been obtained and which would be pertinent to the present 
claim.  Thus, no further development is required in order to 
comply with VA's duty to assist as mandated by 38 U.S.C.A. § 
5107(a). 

Application of Schedule

The veteran is rated as 50 percent disabled for his service-
connected PTSD disability.  He contends on appeal that he 
should be compensated at a higher level due to the severity 
of his disorder.  

The Board recognizes that there is medical evidence of record 
indicating that the veteran suffers from long-term memory 
impairment, flattened affect; difficulty in establishing and 
maintaining effective work and social relationships; 
talkative speech, disturbances of motivation and mood, and 
sleep disturbances.  These symptoms are appropriately 
compensated by a 50 percent disability rating under 
Diagnostic Code 9411.

The Board now considers whether the higher disability 
evaluations are warranted under Diagnostic Code 9411.  As 
noted above, a 70 percent evaluation is warranted if there is 
evidence of occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood.  The evidence of 
record does not reveal impaired impulse control; spatial 
disorientation; neglect of personal appearance; difficulty in 
adapting to stressful circumstances; or inability to 
establish and maintain effective relationships.  The veteran 
was noted to be friendly, pleasant, and cooperative; clearly 
oriented; and neat in appearance.  He was found to maintain a 
cordial relationship with his stepfather and daughter, and 
reportedly visits other people with his stepfather.  The 
veteran stated that he is a member of a veterans' support 
group in which he holds the position of treasurer.  

Moreover, the evidence of record does not demonstrate that 
the veteran has symptoms of suicidal ideation.  Rather, he 
repeatedly denies any suicidal ideations, and indicates that 
he would not commit suicide because his father did so.  
Although a social worker opined that the veteran might be at 
risk for suicide, the remaining medical evidence of record 
consistently denies any suicidal ideation.  

There is also no evidence of obsessional rituals which 
interfere with routine activities; illogical speech; and 
near-continuous panic or depression affecting the ability to 
function independently.  With respect to panic and 
depression, the evidence of record shows that the veteran 
feels depressed some of the time but feels okay or good other 
times.  Notably, the most current progress notes of record, 
dated in November and December 1998, indicate that the 
veteran's mood was better or remained stable.

Therefore, the Board finds that the preponderance of the 
evidence is against a rating of 70 percent under Diagnostic 
Code 9411.

Additionally, the Board finds that the preponderance of the 
evidence is against a rating of 100 percent under Diagnostic 
Code 9411, as there is no evidence that the veteran suffers 
from gross impairment in thought processes; persistent 
hallucinations; or grossly inappropriate behavior.  There is 
no evidence of record that he expresses suicidal ideation, or 
that he poses a danger to himself or to others.  Although the 
veteran indicated in one medical report that he has two guns 
and thought about shooting an attorney, he stated that he was 
not serious about such.  
As discussed above, the medical evidence does not disclose 
loss of cognitive functions.  Although a problem was noted 
with the veteran's remote memory, there is no indication that 
he cannot remember his own name or the names of other people.  
There is also no evidence of record that the veteran cannot 
perform the activities of daily living or maintain his own 
personal hygiene.

The Board notes that the May 1998 medical report, which the 
veteran cites in his substantive appeal, states that the 
veteran had appropriate affect; appropriate, though rapid 
speech; cohesive thought processes; normal memory function; 
fair judgment; and no homicidal or current suicidal 
ideations.  The examiner indicated that the veteran had a 
cordial relationship with his stepfather and was involved in 
a recently formed VA veterans' group.  These symptoms do not 
support a disability rating in excess of 50 percent.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board 
recognizes that the examiner assigned a GAF score of 49, 
which is at the upper end of, but within, the range of 
serious symptomatology.  Significantly, the examiner did not 
indicate that the veteran suffers from such serious 
symptomatology or impairment consistent with a GAF score of 
49.  

Similarly, the Board notes that the October 1998 compensation 
and pension examination report reflects a GAF score of 50, 
which is at the low end of the range of moderate 
symptomatology.  Notably, the examiner diagnosed "moderate" 
PTSD, and did not provide objective findings consistent with 
a disability rating in excess of 50 percent.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9411.  Rather, the VA examiner 
commented upon the veteran's neat appearance; friendly and 
cooperative attitude; normal thought content; clear 
orientation; fairly good insight and judgment; and some 
problems with remote memory, but not with short term memory.  


The Board points out that the GAF scores of 49 and 50 
approximate moderate symptomatology or impairment.  More 
importantly, the Board also points out that the totality of 
the evidence of record, as discussed above, indicates that 
the veteran suffers from moderate PTSD symptomatology and 
impairment which does not warrant a rating in excess of 50 
percent.  Thus, the Board finds that the preponderance of the 
evidence is against a rating in excess of 50 percent under 
38 C.F.R. § 4.130, Diagnostic Code 9411, which pertains to 
PTSD.


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.




		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals



 
   The Board notes that effective November 6, 1996, the VA's Schedule, 38 C.F.R. Part 4, was amended with 
regard to rating mental disorders, including PTSD.  61 Fed. Reg. 52695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  The veteran's application for benefits was received by the RO in February 1998, after the 
regulatory change occurred.  Thus, Karnas v. Derwinski, 1 Vet. App. 308 (1991), is inapplicable to this case.
  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) [GAF is a scale reflecting the "psychological, social, 
and occupational functioning in a hypothetical continuum of mental health-illness," citing the American 
Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS 
(4th ed.), p. 32].  GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood 
and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, 
or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal 
relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable to keep a job).

